DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SILAS KENDRICKS,
                             Appellant,

                                    v.

  OKEECHOBEE CORRECTIONAL INSTITUTION, and SECRETARY,
             DEPARTMENT OF CORRECTIONS,
                      Appellees.

                              No. 4D21-2652

                              [May 26, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Rebecca I. White, Judge; L.T. Case No.
2015CA000322.

  Silas Kendricks, Madison, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A. Folley,
Assistant Attorney General, West Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

GERBER, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.